DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Memani et al US 2017/0144671.
	Regarding claim 1, Memani et al discloses an evaluating apparatus comprising: a first acquirer configured to obtain a feature value indicating driving behavior of a driver, from driving data of a vehicle in a risk section in which it is evaluated on the basis of surrounding information that there is a risk; a classifier configured to classify a plurality of feature values obtained from a plurality of drivers, into a plurality of groups, on the basis of a similarity degree of the driving behavior, which is indicated by each of the plurality of feature values; a second acquirer configured to obtain the feature value that is representative in each of the plurality of groups, as a representative feature value; a ranking device configured to give a rank corresponding to a driving carefulness degree, to each of the plurality of groups, on the basis of the representative feature value; and a determinator configured to determine a driver type corresponding to the driving carefulness degree of the driver, on the basis of a rank of a group into which the feature value of the driver is classified. See FIG. 1, 2, 8A, and 18 and paragraphs [0060]-[0073].

Regarding claim 2, Memani et al discloses wherein said determinator includes: (i) a first type determinator configured to determine a driver type according to the point, which is the driver type of one driver in one risk section, on the basis of a rank of a group into which a location feature value, which is the feature value of the one driver in the one section, is classified; and (ii) a second type determinator configured to determine the driver type of the one driver, on the basis of the driver types according to the point of the one driver in a plurality of risk sections. See FIG. 1, 2, 8A, and 18 and paragraphs [0060]-[0073].

Regarding claim 3, Memani et al discloses wherein if a plurality of location feature values are obtained by said first acquirer and if the plurality of location feature values are classified by said classifier into respective different groups, the first type determinator is configured to determine the driver type according to the point of the one driver in the one risk section, on the basis of a rank of a group into which the plurality of location feature values are classified most frequently. See FIG. 1, 2, 8A, and 18 and paragraphs [0060]-[0073].

Regarding claim 4, Memani et al discloses wherein if a plurality of location feature values are obtained by said first acquirer and if the plurality of location feature values are classified by said classifier into respective different groups, the first type determinator is configured to determine the driver type according to the point of the one driver in the one risk section, on the basis of a score obtained by performing weighting on each of the groups into which the plurality of location feature values are classified, in such a manner that the location feature value that is obtained more lately on a time-series has a larger weight. See FIG. 1, 2, 8A, and 18 and paragraphs [0060]-[0073].

Regarding claim 5, Memani et al discloses wherein if different driver types according to the point are determined in a plurality of risk sections for the one driver, the second type determinator is configured to determine the driver type according to the point that is most frequently determined, to be the driver type of the one driver. See FIG. 1, 2, 8A, and 18 and paragraphs [0060]-[0073].

Regarding claim 6, Memani et al discloses wherein the representative feature value is an average value of the plurality of feature values, which are classified into each of the plurality of groups. See FIG. 1, 2, 8A, and 18 and paragraphs [0060]-[0073].

Regarding claim 7, Memani et al discloses further comprising an extractor configured to extract an unknown risk in a section in which it is evaluated on the basis of the surrounding information that there is no risk, on the basis of the driving data corresponding to a driver of at least one driver type with a driving carefulness degree that is higher than those of other driver types. See FIG. 1, 2, 8A, and 18 and paragraphs [0060]-[0073].

Regarding claim 8, Memani et al discloses further comprising a calculator configured to calculate a risk value indicating an extent of a risk in the risk section, on the basis of the driving data corresponding to a driver of the driver type in which the driving carefulness degree is at least intermediate. See FIG. 1, 2, 8A, and 18 and paragraphs [0060]-[0073].

Regarding claim 9, Memani et al discloses further comprising a calculator configured to calculate a risk value indicating an extent of a risk in the risk section, on the basis of the driving data corresponding to a driver of the driver type which is the same as that of a predetermined driver model. See FIG. 1, 2, 8A, and 18 and paragraphs [0060]-[0073].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747